DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	This Office Action is in response to Claims 1-28, filed March 22, 2019, which are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10238168. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-20 are broader than and includes each limitations of claims 1-6 of US 10238168 as mapped below.


 

16/361483
 
US 10238168
claim
14
broader than
1
claim
15
same as
2
claim
16
broader than
3
claim
17
broader than
3
claim
18
same as
4
claim
19
same as
5
claim
20
same as
6



Claims 1 and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10238168 in view of Brewer (US 2007/0101617).  Claims 1-6 of US 102238168 discloses each of the limitations of claims 1 and 6-11 of the instant application but does not expressly disclose an upper and a bottom secured to said upper, and a stabilizing member positioned between said upper and said bottom, wherein said stabilizing member comprises a base portion and at least one of a lateral support portion and a medial support portion extending upwardly from opposing sides of the base portion.
Brewer teaches footwear including an upper (1) and a bottom secured to said upper (6/8), and a stabilizing member (3/5) positioned between said upper and said bottom (as can be seen in Fig. 1), wherein said stabilizing member comprises a base portion (see annotated Fig. 14) and at least one of a lateral support portion and a medial support portion extending upwardly from opposing sides of the base portion (see annotated Fig. 14).
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tensioning member(s)” in claims 1, 11, 13-14, and 18; and “gripping member” in claims 6 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 12-14, 16, 21, 25, and 27 (and claims 2-3, 6, 8-11, 15, 17-20, 22-24, 26, and 28 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 are indefinite as each recites, “a fastening member positioned opposite said guide member and having at least two tensioning members; and a cable assembly connecting said guide member and said fastening member, wherein the cable assembly extends sequentially through the first groove portion of said guide member, a first tensioning member of said fastening member, the second groove  a second tensioning member of said fastening member….”  As the fastening member is claimed to have at least two tensioning members, it is unclear if a first/second tensioning member is/are additional to the at least two tensioning members or are part of the at least two tensioning members.  Examiner respectfully suggests amending to recite, “a fastening member positioned opposite said guide member and having at least two tensioning members comprising a first tensioning member and a second tensioning member; and a cable assembly connecting said guide member and said fastening member, wherein the cable assembly extends sequentially through the first groove portion of said guide member, [[a]] the first tensioning member of said fastening member, the second groove portion of said guide member, and [[a]] the second tensioning member of said fastening member….”
Claim 1 is indefinite as it recites, “wherein said stabilizing member comprises a base portion and at least one of a lateral support portion and a medial support portion extending upwardly from opposing sides of the base portion.”  It is unclear if both a lateral and a medial support portion are required or if the at least one of the lateral and medial support portions is on both of the sides that can be considered opposing sides.  Examiner respectfully suggests amending to recite, “and a stabilizing member positioned between said upper and said bottom, wherein said stabilizing member comprises a base portion and at least one of a lateral support portion and a medial support portion, wherein the at least one of the lateral support portion and the medial support portion extend[[ing]]s upwardly from one of opposing sides of the base portion.
Claim 4 is indefinite as it recites, “and wherein the lateral and medial support portions of said stabilizing member are positioned in the arch portion of said bottom.”  
Claim 5 is indefinite as it recites, “wherein at least one of the base portion, the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”  As claim 1 appears to require at least one of the support portions, it is unclear if both the lateral and medial support portions are required in claim 5 or if at least one is still the minimum requirement.  Examiner respectfully suggests amending to recite, “wherein at least one of the base portion[[,]] and the at least one of the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”
	Claim 7 is indefinite as it recites, “wherein said closure system further comprises a plurality of interchangeable cable assemblies having different lengths.”  As claim 1 already recites the closure system comprising a cable assembly, it is unclear if “a plurality of interchangeable cable assemblies” includes the cable assembly from claim 1 or if the plurality of interchangeable cable assemblies is in addition to the cable assembly recited in claim 1.
	Claim 12 is indefinite as it recites, “comprising two or more closure systems affixed to said upper.”  As claim 1 recites an adjustable closure system, it is unclear of the two or more closure systems includes the adjustable closure system of claim 1 or if the two or more closure systems are in addition to the adjustable closure system of claim 1.
at least two tensioning members of said fastening member further comprises
Claim 16 is indefinite as it recites, “further comprising a plurality of interchangeable cable assemblies, wherein each of the plurality of cable assemblies has at least one of a length and an outer diameter that is different from other cable assemblies.”  As claim 14 already recites the closure system comprising a cable assembly, it is unclear if “a plurality of interchangeable cable assemblies” includes the cable assembly from claim 14 or if the plurality of interchangeable cable assemblies is in addition to the cable assembly recited in claim 14.
at least one of the lateral and medial support portions [[are]] is positioned in the arch portion of said bottom and extends upwardly from one of opposing sides of the base portion.”
Claim 25 is indefinite as it recites, “wherein at least one of the base portion, the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”  As claim 21 appears to require at least one of the support portions, it is unclear if both the lateral and medial support portions are required in claim 25 or if at least one is still the minimum requirement.  Examiner respectfully suggests amending to recite, “wherein at least one of the base portion[[,]] and the at least one of the lateral support portion and the medial support portion of said stabilizing member is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot.”
Claim 27 is indefinite as it recites, “wherein at least one of said lateral support portion and said medial support portion has a reinforced perimeter.”  Claim 27 makes it further unclear as to whether or not both lateral and medial support portions were the at least one of said lateral support portion and said medial support portion has a reinforced perimeter.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 6 and 15 recites, “wherein said gripping member facilitates adjustment of said closure system by a user.”  As such, Applicant has positively recited and claimed a human body part, because a user is actively being recited as being "facilat[ing]" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein said gripping member is configure to facilitate[[s]] adjustment of said closure system by a user.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 14-15 and 17-20 (as best as can be understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by James (US 5791021).
Regarding claim 14, James discloses an adjustable closure system (claim 1, combination of 10/20/21/23), comprising: a guide member (23a/23b)having a first groove portion (23a) and a second groove portion (23b); a fastening member (combination of 21 and 23c) positioned opposite said guide member (as can be seen in Figs. 4-5) and having at least two tensioning members (23c and plurality of 21a; Examiner notes that “tensioning member(s)” has been interpreted under 35 USC 112, 4th para. and in Applicant’s specification, tensioning members 223 and 230 are arched protrusions as shown in Fig. 12 and 23C and 21a of James 021 meets this structure as 21a is the same structure as seen in Figs. 14b of the instant application and 23c is considered a function equivalent as it functions to tension the cable in the same way); 
Regarding claim 15, James discloses wherein said closure system (claim 1, combination of 10/20/21/23 of James)  further comprises a gripping member (25 of James, Examiner notes “gripping member” has been interpreted under 35 USC 112, 4th para. where in Applicant’s written description, the gripping member is described as a pull tab and 24 of James can be considered a pull tab) secured to said cable assembly (20 of James), wherein said gripping member facilitates adjustment of said closure system by a user (see col. 8, lines 38-44 of James).
	Regarding claim 17, James discloses wherein said cable assembly (20) comprises a removable closed-loop cable (22, removeable as they can be replaced, see col. 8, line 32 of James, and considered closed-loop in col. 8, line 10).
Regarding claim 18, James discloses wherein said cable assembly (20 of James) has a first end, a second end and a cable portion (see annotated Fig. 19 of James), wherein the first and second ends are secured to said fastening member (23c/21 of James) and the cable portion extends through the first groove portion (23a of James) of said guide member (23a/23b of James), one of the at least two tensioning members (23c of James) of said fastening member, and the second groove portion (23b of James) of said guide member (see annotated Fig. 19 of James).

Regarding claim 20, James discloses wherein said cable assembly (20 if James) is slidable (see col. 8, lines 17-21 of James) through at least one of the guide member (23a/23b of James) and the fastening member (23c/21 of James).

Claim(s) 21-28 (as best as can be understood) is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brewer (US 2007/0101617).
Regarding claim 21, Brewer discloses an article of footwear (Fig. 1), comprising: an upper (1); a bottom (6/7/8) secured to said upper (as can be seen in Fig. 1) and having an arch portion (see annotated Fig. 2); and a stabilizing member (3/5, notes that 3 includes 5 as seen in Fig. 14) positioned between said upper and said bottom (as can be seen in Fig. 1), wherein said stabilizing member comprises: a base portion ; and at least one of a lateral support portion and a medial support portion (see annotated Fig. 14); wherein said lateral and medial support portions are positioned in the arch portion of said bottom (as can be seen in annotated Fig. 2) and extend upwardly from opposing sides of the base portion (as can be seen in annotated Fig. 14).
	Regarding claims 22-24, Brewer discloses wherein said stabilizing member (3/5) comprises the base portion, the lateral support portion and the medial support portion (as can be seen in annotated Fig. 14).
	Regarding claim 25, Brewer discloses wherein at least one of the base portion, the lateral support portion and the medial support portion (see annotated Fig. 14) is adapted to compress and relax as pressure is exerted on said stabilizing member by a wearer's foot (as 3 can be made of TPU and “provides a cushioning effect” as disclosed in para. 0035, it is therefore at least capable of compressing and relaxing with pressure from at least one a wearer’s foot with at least one magnitude of force).
	Regarding claim 26, Brewer discloses wherein said stabilizing member (3/5) further comprises a rear support portion (see annotated Fig. 14) positioned in a heel area (see annotated Fig. 2) of said bottom (6/7/8) and extending upwardly from the base portion (as can be seen in annotated Fig. 14).
	Regarding claim 27, Brewer discloses wherein at least one of said lateral support portion and said medial support portion (see annotated Fig. 14) has a reinforced perimeter (as the support portions are secured to the upper along at least the upper edge, as seen in Fig. 1, they are considered to be reinforced at the perimeter inasmuch as has been claimed and inasmuch as Applicant’s support members are shown to be reinforced).
	Regarding claim 28, Brewer discloses wherein said bottom (6/7/8) further comprises at least one of a lateral support member and a medial support member positioned in the arch portion of said bottom (see annotated Fig. 9), and wherein the lateral and medial support members of said bottom interact with the lateral and medial support portions of said stabilizing member to provide support for a wearer's foot (as each of the support members and portions are part of the overall article of footwear, they therefore interact and support the foot of the wearer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-13 (as best as can be understood) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over James in view of Brewer.
	Regarding claim 1, James discloses an article of footwear (1), comprising: an upper (4); an adjustable closure system (claim 1, combination of 10/20/21/23) affixed to said upper (as can be seen in Figs. 3-4), said closure system comprising: a guide member (23a/23b) having a first groove portion (23a) and a second groove portion (23b); a fastening member (combination of 21 and 23c) positioned opposite said guide member (as can be seen in Figs. 4-5) and having at least two tensioning members (23c and plurality of 21a; Examiner notes that “tensioning member(s)” has been interpreted under 35 USC 112, 4th para. and in Applicant’s specification, tensioning members 223 and 230 are arched protrusions as shown in Fig. 12 and 23C and 21a of James 021 
James does not expressly disclose wherein said stabilizing member comprises a base portion and at least one of a lateral support portion and a medial support portion extending upwardly from opposing sides of the base portion.
Brewer teaches footwear including a stabilizing member (3/5), wherein said stabilizing member comprises a base portion (see annotated Fig. 14) and at least one of a lateral support portion and a medial support portion extending upwardly from opposing sides of the base portion (see annotated Fig. 14).
James and Brewer teach analogous inventions in the field of shock absorbing shoe soles with stabilizing members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to substitute the stabilizing member of the James, which seeks to provide relief from foot pain (col. 1, lines 45-46 of James) with the stabilizing member as taught by Brewer, in order “to provide a simple, light-weight footwear spring element for effectively storing and 
Regarding claim 2, the modified footwear of James discloses wherein said upper (4 of James) comprises a first side panel (6b/10/11/12, see Fig. 4 of James) and a second side panel (6a/10/11/12, see Fig. 3 of James), and wherein said guide member (23a/23b of James) is affixed to the first side panel (as can be seen in Fig. 4 of James) and said fastening member (23c/21a of James) is affixed to the second side panel (see Fig. 3 of James).
Regarding claim 4, the combined article of James and Brewer discloses wherein said bottom (20/5a of James) comprises a heel portion, a forepart portion, and an arch portion positioned between the heel portion and the forepart portion (as 20/5a of James extends the length of the shoe, each of these portions are present), and wherein the lateral and medial support portions (see annotated Fig. 14 of Brewer) of said stabilizing member (3/5 of Brewer) are positioned in the arch portion of said bottom (when used in combination, similar to how the lateral and medial support portions of Brewer can be seen in the arch portion in annotated Fig. 2 of Brewer, they would also be in the arch portion of the bottom of James).
Regarding claim 5, the combined article of James and Brewer discloses wherein at least one of the base portion, the lateral support portion and the medial support portion (see annotated Fig. 14 of Brewer) of said stabilizing member (3/5 of Brewer) is adapted to compress and relax as pressure is exerted on the article of footwear by a wearer's foot (as 3 of Brewer can be mad of TPU and “provides a cushioning effect” as 
	Regarding claim 6, the modified article of James discloses wherein said closure system (claim 1, combination of 10/20/21/23 of James)  further comprises a gripping member (25 of James, Examiner notes “gripping member” has been interpreted under 35 USC 112, 4th para. where in Applicant’s written description, the gripping member is described as a pull tab and 24 of James can be considered a pull tab) secured to said cable assembly (20 of James), wherein said gripping member facilitates adjustment of said closure system by a user (see col. 8, lines 38-44 of James).
	Regarding claim 8, the modified article of James discloses wherein said cable assembly (20) comprises a removable closed-loop cable (22, removeable as they can be replaced, see col. 8, line 32 of James, and considered closed-loop in col. 8, line 10).
	Regarding claim 9, the modified article of James discloses wherein said cable assembly (20 of James) is snap- fit (see col. 12, lines 10-16 of James) into the guide member (23a/23b of James) and the fastening member (23c/21 of James).
Regarding claim 10, the modified article of James discloses wherein said cable assembly (20 if James) is slidable (see col. 8, lines 17-21 of James) through at least one of the guide member (23a/23b of James) and the fastening member (23c/21 of James).
Regarding claim 11, the modified article of James discloses wherein said cable assembly (20 of James) has a first end, a second end and a cable portion (see annotated Fig. 19 of James), wherein the first and second ends are secured to said fastening member (23c/21 of James) and the cable portion extends through the first 
	Regarding claim 12, the modified article of James discloses comprising two or more closure systems affixed to said upper (see Fig. 5 of James showing 3 closure systems).
Regarding claim 13, the modified article of James discloses wherein said fastening member (23c/21 of James) comprises a first tensioning member (23c of James), a second tensioning member (a first 21a of James), and a third tensioning member (a second 21a of James), and wherein a first loop (see annotated Fig. 19 of James) of the cable assembly (20 of James) extends through one of the first, second and third tensioning members (as it extends through fist tensioning member 23c), and a second loop (see annotated Fig. 19) of the cable assembly extends through one of the first, second and third tensioning members (as it extends through either the second or third tensioning member (each is one of 21a of James)).

Claim 3 (as best as can be understood) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined references of James and Brewer as applied to claims 1-2 above, and further in view of Mahoney (US 2012/0174433).
Regarding claim 3, the modified footwear of James discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein the first side panel and the such as to provide different degree of support to a wearer's foot.
Mahoney teaches a shoe for stabilization wherein the first side panel (medial side, Fig. 5) and the second side panel (lateral side, Fig. 4A) have different stiffness (as each side of the upper has a different configuration of reinforcement layers 120, 130, 140, thereby created a different in overall stiffness of each panel) such as to provide different degree of support to a wearer's foot (as the configuration of reinforcement layers would provide a different degree of support to different areas of the foot).
James (as modified by Brewer) and Mahoney teach analogous inventions in the field of quick fastening sports footwear.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to add reinforcement layers to the upper of James as taught by Mahoney in order to modified the properties of the footwear “in order to provide additional support against foot pronation during walking or running” (see para. 0040 of Mahoney).

Claims 7 and 16 (as best as can be understood) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined references of James and Brewer as applied to claim 1 above, and James as applied to claim 14 above, and further in view of Silagy (US 6073319).
Regarding claim 7, the modified article of James discloses wherein said closure system further comprises a plurality of interchangeable cable assemblies (see col. 8, lines 30-36) but does not expressly disclose the plurality of interchangeable cable assemblies having different lengths.

James (as modified by Brewer) and Silagy teach analogous inventions in the field of footwear with looped cables for quick fastening.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to include different lengths of each of the plurality of cables assemblies of James as taught by Silagy who teaches different lengths are appropriate for different end uses (see col. 2, lines 54-59 of Silagy) in order to enable size adjustments to further vary the tension of the closure system so that overtightening, which can impair the circulation of blood due to pressure, does not occur.
Regarding claim 16, James discloses further comprising a plurality of interchangeable cable assemblies (see col. 8, lines 30-36 of James), but James does not expressly disclose wherein each of the plurality of cable assemblies has at least one of a length and an outer diameter that is different from other cable assemblies.
Silagy teaches footwear with an elastic cord loop connector wherein the length of the cable can change (see col. 2, lines 54-59) as different lengths are appropriate for different uses (see col. 2, lines 54-59; Examiner notes that a different length of a loop would therefore also have a different outer diameter).
James and Silagy teach analogous inventions in the field of footwear with looped cables for quick fastening.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time invention was made to include different lengths/diameters of each of the plurality of cables assemblies of James as taught by 




    PNG
    media_image1.png
    523
    606
    media_image1.png
    Greyscale


Annotated Fig. 19 (James)


    PNG
    media_image2.png
    396
    840
    media_image2.png
    Greyscale

Annotated Fig. 2 (Brewer)


    PNG
    media_image3.png
    346
    478
    media_image3.png
    Greyscale

Annotated Fig. 9 (Brewer)


    PNG
    media_image4.png
    538
    764
    media_image4.png
    Greyscale

Annotated Fig. 14 (Brewer)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are footwear with support members and footwear fastening systems analogous to Applicant’s instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732